Exhibit 10.20

 

LOGO [g26880g0211173830384.jpg]

[WITH EMPLOYMENT AGREEMENT]

EFI 2015 Bonus Program

 

 

We are pleased to offer you participation in the EFI 2015 Bonus Program (the
“Program”) on the terms set forth below.

Each participant (the “Participant”) in the Program will, provided that the
Participant remains employed by EFI through the date of grant of such awards, be
granted an award of restricted stock units that is subject to vesting
requirements based on the performance of Electronics For Imaging, Inc. (“EFI” or
the “Company”) for 2015 and the Participant’s continued employment as set forth
below.

Performance Equity Bonus Terms

 

  •   Per the approval by the Company’s Compensation Committee (the
“Compensation Committee”) and subject to your continued employment with the
Company through the date of grant, you will be granted two performance-based
restricted stock unit (“RSU”) awards with respect to the Program. The RSU awards
will be subject to vesting based on the achievement of certain Company’s
performance components for 2015 as set forth below, and your continued
employment as set forth below (“Program Components”). In addition, no portion of
the RSU Awards will vest if the Company’s 2015 Non-GAAP operating income is less
than $*** million.

 

  •   The total number of RSUs that you will be granted will equal your “Equity
Bonus Eligibility” amount (expressed in U.S. Dollars) set forth below, divided
by the closing price of EFI’s common stock on January 30, 2015. In each case
your total RSUs under each Program Component will be rounded down to the nearest
whole share.

 

  •   The RSUs will be granted under and will be subject to the terms and
conditions of EFI’s 2009 Equity Incentive Award Plan, as amended (the “2009
Equity Plan”) and the Restricted Stock Unit Award Notice and Restricted Stock
Unit Award Agreement used by EFI to evidence RSU awards granted under the 2009
Equity Plan, except as otherwise expressly set forth herein. Each RSU Award will
have a grant date that is the grant date that the Compensation Committee
approves for such award (the “Grant Date”). The RSU awards are also subject to
the individual and other share limits of the 2009 Plan.

 

  •   During the first quarter of 2016, the Program Administrator will determine
whether (and the extent to which) the performance conditions applicable to the
RSUs were achieved for 2015, subject to approval by the Compensation Committee
(the date of the Compensation Committee’s approval is referred to as the
“Determination Date”). Subject to your continued employment by the Company
through the applicable Vesting Date, if the Program Administrator determines
that the applicable performance condition related to the RSUs was achieved for
2015, subject to the Compensation Committee’s approval, the related RSUs will
vest (the “Vesting Date”) on the later of (1) February 4, 2016 or (2) the
Determination Date. Each RSU that vests in accordance with the terms of the
Program will be paid in one share of the Company’s common stock as soon as
practicable after (and in all events within two and one-half months after) the
Vesting Date. In the event any performance condition applicable to an RSU is not
satisfied, the RSU will be deemed to have been forfeited.

Performance Targets and Equity Bonus Target

Your Equity Bonus Eligibility amount is set forth below.

Equity Bonus Eligibility: [$]

The performance goals applicable to your equity bonus opportunity are set forth
below. Vesting of each of your RSU awards is also conditioned on the Company’s
achievement of Non-GAAP 2015 operating income of at least $** million.

 

Performance Metric

   Threshold      Target  

Revenue (millions)

   $             M       $             M   

Non-GAAP Operating Income (millions)

   $             M       $             M   

 

1



--------------------------------------------------------------------------------

The number of Revenue RSUs that will vest will be determined based on the
Company’s revenue for 2015 as certified by the Compensation Committee. If the
RSU revenue threshold level set forth above is achieved, the Revenue RSUs will
vest on a pro-rata, straight-line basis between 0% and 100% vesting, starting at
the RSU threshold revenue level up to the RSU target revenue level. In other
words, none of the Revenue RSUs will vest for Company 2015 revenue at or below
the threshold level; from there, the percentage of Revenue RSUs that vest will
increase on a straight-line basis up to 100% at the target level and will be
determined based on the actual level of Company revenue achieved for 2015.

The number of Operating Income RSUs that will vest will be determined based on
the Company’s Non-GAAP Operating Income for 2015 as certified by the Company’s
Compensation Committee. If the RSU Non-GAAP Operating Income threshold level set
forth above is satisfied, the Operating Income RSUs will vest on a pro-rata,
straight-line basis between 0% and 100% vesting, starting at the RSU threshold
Non-GAAP Operating Income level up to the RSU target Non-GAAP Operating Income
level. In other words, none of the Operating Income RSUs will vest for Company
2015 Non-GAAP Operating Income at or below the threshold level; from there, the
percentage of Operating Income RSUs that vest will increase on a straight-line
basis up to 100% at the target level and will be determined based on the actual
level of Company Non-GAAP Operating Income achieved for 2015.

In each case, the number of RSUs that vest (if any) will be rounded down to the
nearest whole share, and is subject to your continued employment in good
standing through the date of vesting. Any portion of the award that does not
vest (including as a result of the failure to satisfy either or both of the
Conditions or the failure to achieve the target level of performance indicated
above) will terminate as of the last day of 2015 and you will have no rights
with respect thereto.

Non-GAAP Operating Income is defined as operating income determined in
accordance with GAAP, as adjusted to remove the impact of certain recurring and
non-recurring expenses and the tax effect of these adjustments, in each case
consistent with the determination of non-GAAP operating income in the Company’s
financial reporting.

Maximum Award - In no event shall any RSU award vest with respect to more than
100% of the RSUs subject to such award.

Adjustments - The results will be adjusted for certain non-recurring material
items which are not included in the original calculation of the performance
targets such as results from a significant acquisitions, dispositions, and/or
bookings.

Other Terms

Program Participants

Participants in this Program are not eligible for participation in other
variable compensation arrangement, program or plan, such as commission-based
plans or other similar plans, for 2015.

Leaves of Absences

Periods of leave of absence will be considered when determining the vesting of
RSU award. Specifically, RSU vesting will (unless otherwise required by
applicable law) be calculated on a pro-rata basis excluding any leave of absence
period(s) during the applicable Program Year.

Termination of Employment

Except as may otherwise be expressly provided below, in the applicable
Restricted Stock Unit Award Notice and Restricted Stock Unit Award Agreement (as
to RSUs), or your written employment agreement (if any) with the Company, you
will have no right to any bonus for 2015 and no right to any payment with
respect to your RSUs for 2015 (and your RSUs will automatically and immediately
terminate and you will have no right with respect thereto) should you cease to
be employed by the Company or one of its subsidiaries before the Vesting Date
set forth above (regardless of the reason for such termination of employment).

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the applicable Restricted Stock Unit
Award Notice and Restricted Stock Unit Award Agreement or your written
employment agreement (if any) with the Company, if you are involuntarily
terminated Without Cause or are terminated for Good Reason outside of a Change
of Control (as these terms are defined in the applicable employment agreement),
you will be eligible for pro-rata vesting of your RSUs related to this
Program. The pro-rata RSU vesting will be determined with respect to the number
of RSUs that would have vested under this Program had your employment continued
through the Vesting Date, multiplied by a fraction (x) the numerator of which is
the number of whole months you were employed by the Company during 2015, and (y)
the denominator of which is twelve. Payment of such pro-rata amount will be made
at the same time that payment would have been made had you continued to be
employed through the Vesting Date. In the event that you are entitled to a
pro-rata payment of your RSUs, payment will be made in cash (as opposed to
shares or other property) with the cash payment in respect of a vested RSU to
equal (subject to applicable tax withholding) the closing price of a share of
EFI common stock on the Determination Date.

With respect to any RSUs granted under this Program, in the event of any
conflict between the provisions of your employment agreement regarding
acceleration of performance equity outside of a Change of Control and this
Program, this Program shall control.

No Right to Continued Employment

Nothing contained in this Program, the RSUs, or any related document constitutes
an employment or service commitment by the Company (or any affiliate), affects
your status (if you are employed at will) as an employee at will who is subject
to termination at any time and for any reason, confers upon you any right to
remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate your employment or to change your compensation or other terms of
employment at any time.

Program Administration and Interpretation

The Program will be administered by, and interpretation of the Program, as it
may apply to any one individual person, matter or circumstance, will be made by
the CEO and Vice President of Human Resources (the “Program Administrator”).
This Program is not intended and shall not be construed to imply an employment
contract between EFI and any of its employees. In the event of any conflict
between the provisions of the Program and the RSU Agreement, this Program shall
control. All actions taken and all interpretations and determinations made by
the Program Administrator in respect of such documents and matters shall be
conclusive and binding on all persons and shall be given the maximum deference
permitted by law.

Clawback Policy

This Program, the RSU Awards, any securities or other consideration you may
receive in payment of or with respect to the RSU Awards, as well as any bonus
opportunity under this Program, is subject to the terms of the EFI recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of your bonus, awards or any
shares of stock or other cash or property received with respect to your bonus or
awards (including any value received from a disposition of any shares of stock
you may receive in payment of the RSU Awards).

Construction

This Program and the RSU Awards contemplated above are also intended to satisfy,
and not be subject to any tax, penalty or interest under, Section 409A of the
Internal Revenue Code. These arrangements shall be construed in accordance with
such intents.

Program Changes and Duration of the Program

This Program is effective as of January 1, 2015. It supersedes all prior
performance based bonus programs and shall not be modified or terminated unless
authorized in writing by the Program Administrator and/or approved by the
Compensation Committee. The Company reserves the right to modify, change or
terminate the Program at any time including to revise goals, corporate
objectives or to correct bona fide errors in the Program, or for any other
reason. Notices of such changes will be made in writing or via electronic mail
to all Participants affected by such changes.

These terms apply to the Program Year 2015 only and your bonus eligibility,
targets, and any unvested RSUs do not carry over to the following year.

 

3



--------------------------------------------------------------------------------

 

By signing this Program, you acknowledge and accept that the potential value of
your award is subject to market risk and any decline in EFI’s common stock price
may result in a lower realizable value upon vesting. You agree that any decline
in the stock price impacting your bonus shall not be the responsibility of the
Company and shall not constitute Good Reason under your employment agreement.
You agree that your awards are subject to termination as described above, and
that you may not be eligible for any cash bonus with respect to 2015.

I have read and understand the terms of this Program and the documents referred
to herein, I acknowledge and agree to the preceding paragraph and to all of the
terms and conditions of this Program and such other documents.

 

 

   

 

   [Participant Name]     [Date]   

 

4